The offense is illegally practicing medicine; the punishment a fine of fifty dollars and confinement in jail for one day.
The statement of facts is not approved by the trial court and does not appear to have been filed in the court below. It is manifestly not entitled to consideration. No bills of exception appear in the record. The complaint and information are sufficient to charge the offense. No question is presented for review.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 605